Exhibit 99.1 JOINT FILER INFORMATION Name: Draper Fisher Management Company IV, LLC Address: 2882 Sand Hill Road, Suite 150 Menlo Park, CA 94025 Relationship to Issuer: 10% owner of issuer in the capacity as being general partner of Draper Fisher Associates Fund IV,L.P. Designated Filer: Draper Fisher Associates Fund IV, L.P. Issuer and Ticker Symbol: Digital Impact, Inc. (NASDAQ:DIGI) Date of Event Requiring Statement: December 15, 2004 January 24, 2005 Draper Fisher Management Company IV, LLC Date By:/s/ Timothy C. Draper, Managing Director, Draper Fisher Management Company IV, LLC Timothy C. Draper Managing Director The reporting person disclaims beneficial ownership of the reported securities except to the extent of its pecuniary interest therein.
